Case 1:19-cv-24397-DPG Document 46 Entered on FLSD Docket 02/24/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 1:19-cv-24397-GAYLES/OTAZO-REYES


  MICHAEL JORDAN, individually and
  on behalf of others similarly situated,

         Plaintiff,
  v.
  GBUTTER LLC, a Florida limited liability
  company, and GSWEAT LLC, a Florida
  limited liability company,


         Defendants.
  _______________________________________/

                                              ORDER

         THIS CAUSE comes before the Court on Defendants’ Motion to Dismiss and/or to Strike

  Class Allegations (the “Motion”) [ECF No. 37]. The Court has reviewed the Motion and the record

  and is otherwise fully advised. For the reasons that follow, Defendants’ Motion is denied.

         On October 24, 2019, Plaintiff filed a consumer fraud class action lawsuit against

  Defendants. [ECF No. 1]. Plaintiff amended its Complaint on June 29, 2020. [ECF No. 22]. On

  August 27, 2020, Defendants moved to strike under Federal Rule of Civil Procedure 12(f), and

  ultimately dismiss, Plaintiff’s class allegations on the basis that the allegations do not comport

  with the requirements of Federal Rule of Civil Procedure 23 pertaining to class certification. [ECF

  No. 37].

         Upon review of the Complaint, the Court finds that Plaintiff's class allegations are

  sufficient to survive a motion to dismiss. The arguments regarding class certification are more
Case 1:19-cv-24397-DPG Document 46 Entered on FLSD Docket 02/24/2021 Page 2 of 2




  properly raised at the class certification stage. At this stage in the proceedings, Plaintiff has not

  had the benefit of discovery and not yet filed a motion to certify the class.

        While it is sometimes possible to decide the propriety of class certification from
        the face of the complaint, the Supreme Court has emphasized that class certification
        is an evidentiary issue, and it may be necessary for the court to probe behind the
        pleadings before coming to rest on the certification question. In fact, the
        determination usually should be predicated on more information than the complaint
        itself affords. . . . After all, class determination generally involves considerations
        that are enmeshed in the factual and legal issues comprising the plaintiff's cause of
        action.
  Herrera v. JFK Med. Ctr. Ltd. P’ship, 648 F. App’x 930, 934 (11th Cir. 2016) (internal quotations

  and citations omitted).

         Because an evidentiary record has not yet been developed, the Court cannot determine

  whether class certification is appropriate under Federal Rule of Civil Procedure 23. Therefore, the

  issue is whether striking Plaintiff’s class allegations is appropriate under Rule 12(f). Pursuant to

  Rule 12(f), a court may strike from the pleadings any matter that is “redundant, immaterial,

  impertinent, or scandalous.” Defendants have not established that Plaintiff’s class allegations are

  “redundant, immaterial, impertinent, or scandalous.”

         Accordingly, it is hereby ORDERED AND ADJUDGED that Defendants’ Motion to

  Dismiss and/or to Strike Class Allegations, [ECF No. 37], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 24th day of February, 2021.




                                                        _______________________________

                                                        DARRIN P. GAYLES
                                                        UNITED STATES DISTRICT JUDGE




                                                    2
